Citation Nr: 1703996	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  08-23 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for venous insufficiency.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran had active military service from July 1989 to April 1995.

This matter is before the Board of Veterans' Appeals (Board on appeal from November 2006 rating decision of the Atlanta Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011 and January 2014, the Board remanded this claim to the RO via the Appeals Management Center (AMC) for further development.  

In April 2015 and January 2017, opinions from a Veterans Health Administration (VHA) medical expert were obtained.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records but otherwise contains documents that are duplicative of the evidence in VBMS or not relevant to the issue on appeal.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's venous insufficiency is related to his active service.


CONCLUSION OF LAW

The criteria to establish service connection for venous insufficiency have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  In light of the favorable disposition of this claim, any deficiency in VA's notice or development actions is harmless error. 

The Veteran's complete service treatment records (STRs) are unavailable, and when a veteran's STRs are unavailable through no fault of his own, the VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and duty to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has consistently maintained that his venous insufficiency is related to swelling of the ankles he experienced in service and thereafter.  See August 2008 VA Form 9, February 2014 VA examination report, May 2014 statement from the Veteran.  After a thorough review of the record, the Board finds that service connection for his venous insufficiency is warranted. 

First, the Veteran has a current diagnosis of venous insufficiency.  Private wound care treatment records dated in August 2005 note findings of chronic, non-healing ulcers on the left ankle and leg that had been present for several years and had not responded to conservative treatment.  Varicose veins and stasis dermatitis were also noted.  A diagnosis of chronic venous insufficiency was confirmed on VA examinations in 2012 and 2014.  Thus, the present disability element of service connection has been met. 

Second, aside from a few examination reports, the Veteran's STRs are unavailable.  However, the Board notes that the absence of STRs showing in-service evidence of venous insufficiency is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of current disability, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Veteran has provided testimony of the presence of symptoms during service.  The Board finds these statements both competent and credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Thus, there were symptoms during active service and the second element of service connection is met.

Third, regarding the nexus element, the Veteran underwent a VA examination in January 2012.  The VA examiner confirmed venous insufficiency, but determined it was unrelated to his service.  However, the 2012 examiner did not comment on any of the Veteran's lay statements regarding his ongoing symptoms since service.  Therefore, this opinion is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that in providing a requested opinion, an examiner must acknowledge and discuss the Veteran's lay statements regarding the onset or aggravation of symptoms during service).  

The Veteran underwent another VA examination in 2014.  The examiner opined that the Veteran's chronic venous insufficiency was less likely than not related to the military service and the claimed swelling of the ankles.  He cited to the Veteran's post separation records, to include VA records dating back to July 1990 which fail to show complaints of swelling of the lower extremities and physical exams which were also negative for swelling of the lower extremities.  The examiner also noted the Veteran's history of tobacco use, his jobs requiring prolonged standing, a possible history of trauma to the ankle prior to service, and an auto accident post-service (although the Veteran denied any auto accident at that time).  Additionally, the examiner noted that mainstream medical literature shows risk factors for the development of chronic venous disease include advancing age, family history of venous disease, ligamentous laxity (e.g., hernia, flat feet), prolonged standing, increased body mass index, smoking, sedentary lifestyle, lower extremity trauma, prior venous thrombosis (superficial or deep), the presence of an arteriovenous shunt, some hereditary conditions, high estrogen states, and in women, pregnancy.  He concluded that swelling is not known to be a causation or risk factor for chronic venous insufficiency.  However, in a December 2014 informal hearing presentation, the Veteran's representative provided links to medical literature stating that the most common early symptoms of venous insufficiency is chronically swollen ankles.

Thereafter, the Board requested a clarifying medical opinion from a VHA expert.  In April 2015 the VHA expert, a vascular surgeon, reviewed the claims file and noted various risk factors for venous insufficiency, to include family history, obesity, trauma and long periods of standing.  She opined that the Veteran's "history of service could have contributed to his venous insufficiency but other factors are likely contributory to his symptoms" in an equal manner.  She was subsequently asked to explain whether, despite any other contributory factors, it is at least as likely as not that the Veteran's current venous insufficiency is related to his military service.  In a January 2017 addendum opinion, she stated:

Unfortunately, it would be speculation on my part to say that I can attribute a 50% probability of the venous insufficiency being related to his military service.  My opinion remains that it is possible (50% or greater probability) that his venous insufficiency was related to his military service.  However, other factors could also be contributory.  I feel that I have enough medical information for this conclusion.

The Board accords the VHA opinions significant probative value as they were provided upon a review of all the relevant evidence, including the medical literature provided by the veteran's representative and the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in determining probative value of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Further corroborating these opinions are the credible statements of the Veteran, who has consistently provided the same information with regard to his symptoms.  See Caluza, 7 Vet. App. at 511.

Based on the VHA opinions and the Veteran's credible statements, and resolving the benefit of the doubt in the Veteran's favor, the Board finds that the third element, the nexus element, for service connection has been met.  As all three elements of service connection have been met, service connection is warranted for the Veteran's venous insufficiency. 


ORDER

Service connection for venous insufficiency is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


